Citation Nr: 1708496	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic musculotendinous and ligamentous strain of the lumbar spine; ligamentous strain of the sacroiliac joint, right side.

2.  Entitlement to an evaluation in excess of 10 percent for abductor strain; right hip, of musculoligamentous origin.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans (VA) Regional Office (RO) in Lincoln, Nebraska.

Jurisdiction in this matter has been transferred to the RO in Roanoke, Virginia.

In March 2013 the Board remanded these issues for additional development.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic musculotendinous and ligamentous strain of the lumbar spine; ligamentous strain of the sacroiliac joint, right side has been manifested by pain and limitation of motion, but not by forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physician with a duration of 4 weeks or more during any 12 month period.

2.  The Veteran's right hip disability is manifested by pain, but limitation of flexion of the right thigh to 30 degrees or limitation of abduction of the left thigh with motion lost beyond 10 degrees has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for chronic musculotendinous and ligamentous strain of the lumbar spine; ligamentous strain of the sacroiliac joint, right side have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  The criteria for a rating in excess of 10 percent for abductor strain; right hip, of musculoligamentous origin have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2006 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of June 2006 and September 2009 VA examinations.  

Per the March 2013 Board remand instructions, the Veteran also underwent VA examinations in April 2016.  The June 2006, September 2009 and April 2016 VA examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2006, September 2009 and April 2016 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the March 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


I.  Lumbar Spine

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected lumbar spine disability which was received by VA in April 2006.

The Veteran's chronic lumbosacral strain is currently rated as 20 percent disabling under Diagnostic Codes 5237.  

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

The Veteran underwent a VA examination in June 2006.  The examiner noted that the Veteran was currently working as a supervisor where he mostly was in management directing others.  This was interpreted to indicate that the Veteran no longer had significant occupational impairment.  The Veteran denied any surgical interventions, injections or hospitalizations singularly for his back disability.  The Veteran did indicate that he did try to restrict his lifting to nothing greater than 20 to 30 pounds.  The Veteran reported a constant moderate level of pain.  He reported that the popping and the pain in the low back limited his sitting to 30 to 45 minutes.  However, his back did not limit his standing or walking.  He also wore an elastic corset that he wore on about 20 occasions per month as needed.  He denied specific flare ups of his back condition and did not complain of any kind of instability of the spine.  There were no periods of incapacitation in the past 12 months requiring physician care and prescribed bedrest.  He indicated that his symptoms always improved on days off work or at the conclusion of a very easy day that did not require much physical effort.  He left work early at least one day per week in order to go home and sit and rest.  No specific job accommodations had been made however because as a supervisor he was able to choose his tasking.  He reported that his lumbar spine condition had an adverse effect on his daily activities as he had to use a walk behind lawnmower and not a push lawnmower and had to be cautious when he played pick up soccer with his children.  He also avoided long distance driving and his back condition limited his sitting and lifting.  His activities of daily living remained intact.  

On examination, he had no symptoms of flare-ups and no fatigue.  He had mildly decreased motion and stiffness.  There were no spasms.  He had daily mild to severe pain.  There were no limitations on walking.  His posture and head position were normal and there was symmetry in appearance.  There were no abnormal spine curvatures and no ankylosis of the spine.  There was no atrophy, spasm, guarding, pain with motion, tenderness or weakness.  On both active and passive motion, flexion was from 0 to 70 degrees with pain beginning at 70 degrees.  Extension was from 0 to 25 degrees with pain beginning at 25 degrees.  Left and right lateral flexion was from 0 to 20 degrees with pain beginning at 20 degrees.  Left and right lateral rotation was from 0 to 25 degrees with pain beginning at 25 degrees.  The examiner could not without resorting to mere speculation opine as to whether there was additional limitation during repetitive use due to a flare-up.  The examiner did indicate that although range of motion was reduced, this did represent "normal" for the Veteran.  The diagnosis was a chronic strain of the lumbosacral spine of musculoligamentous origin and mild degenerative disc disease with loss of normal lordosis, mild curvature.  The Veteran's lumbar spine disability had significant effects on his occupation as there was decreased mobility, problems with lifting and carrying, decreased strength and pain.  
The Veteran underwent a VA examination in September 2009.  The examiner noted that the Veteran had worked in construction and then as a truck driver.  He then waited tables but was currently not working.  On examination, there was no deformity, no swelling, no crepitus and no laxity.  His muscles were normal and there was no spasm.  Flexion was from 0 to 85 degrees on active motion, from 0 to 87 degrees on passive motion and from 0 to 90 degrees after fatiguing.  All of these movements had pain.  Extension was from 0 to 30 degrees on passive motion, from 0 to 32 degrees on active motion and from 0 to 35 degrees after fatiguing.  All of these movements had pain.  Right and left lateral flexion was from 0 to 42 degrees on passive motion, from 0 to 40 degrees on active motion and from 0 to 45 degrees after fatiguing.  All of these movements had pain.  Right and left lateral rotation was from 0 to 40 degrees on passive motion, from 0 to 35 degrees on active motion and from 0 to 42 degrees after fatiguing.  All of these movements had pain.  
There was no decrease in range of motion or joint function.  The Veteran described his lumbar spine as a 5/6 out of 10 on a pain scale.  He described the pain as moderate to severe.  He had several episodes of back pain in the past 12 months.  He reported that sometimes the pain flared-up to a 10 in his back.  He reported that he missed up to 2 months in the past year due to his back.  He noted his back had stiffness, fatigue and spasms.  He did not wear a back brace and did not use a cane, crutch or walker.  He estimated that he could walk up to a mile before he had to stop due to his back pain.  He was not unsteady and did not fall.  While he had no job he still drove a vehicle.  The diagnosis was mild degenerative disc disease of the lower lumbar vertebrae.  

Per the March 2013 Board remand instructions, the Veteran underwent a VA examination in April 2016.  The Veteran presented with complaints of constant low back pain that was worse in the morning.  He also reported back spasms and that he was unable to tie his shoe laces in the morning as he had flare-ups.  He did not report having any functional loss or functional impairment of the lumbar spine.  His range of motion testing was all normal as forward flexion was from 0 to 90 degrees, extension was from 0 to 30 degrees, and right and left lateral flexion and rotation was from 0 to 30 degrees.  Pain was noted on forward flexion but it did not result in functional loss.  There was no evidence of pain with weight bearing and there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited his functional ability with flare-ups as the Veteran was not examined during a flare-up.  There was no guarding or muscle spasm.  Muscle strength testing was normal and there was no atrophy.  Reflexes were normal and the sensory examination was normal.  There was no radiculopathy and no ankylosis of the spine.  The Veteran did not have intervertebral disc syndrome of the spine.  The Veteran did not use any assistive devices.  The Veteran's lumbar spine disability did not impact his ability to work.  

In an addendum opinion, the examiner also opined that it was less likely than not that any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use.  The examiner noted that a review of the records show that the Veteran did not have intractable back/pain flare-ups.  A review of the VA records also demonstrated that the Veteran had not had any back treatment since he established care with VA in June 2015.  The examiner opined that the Veteran's non-strain lumbar spine disorders (degenerative disc disease and lumbar spondylosis) were less likely than not part and parcel of his service-connected lumbar strain.  The examiner indicated that it was less likely than not that the Veteran's subjective reports of his symptoms were consistent with the objective clinical findings.  While the Veteran reported having back spasms and worsening pain in the morning, on examination in the morning there was no back tenderness or spasms noted.  He was able to bend completely forward to untie his shoes and take off his socks without any sign of discomfort or grimace.  He was also able to bend forward and stoop to pick up coins that he had dropped on the floor without any sign of discomfort or grimace.  The examiner noted that the Veteran's clinical examination did not support his subjective report of disability.

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for his lumbar spine disability as the Veteran has not met the criteria under the general rating code.

Regarding the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although pain was noted on the September 2009 and April 2016 VA examinations, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Since flexion had not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine was not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a rating in excess of a 20 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experienced as a consequence of use of his low back disability.

Notably, on the September 2009 and April 2016 VA examinations the Veteran reported flare-ups of pain as he reported that sometimes the pain flared-up to a 10 in his back and that he had stiffness, fatigue and spasms.  He also reported that he was unable to tie his shoe laces in the morning as he had flare-ups.   However, the April 2016 VA examiner specifically noted that that it was less likely than not that any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use as a review of the records show that the Veteran did not have intractable back/pain flare-ups.  

Therefore, even with the reports of flare-ups, the Board finds that the overall impairment resulting from his back disability still more nearly approximates no more than a 20 percent rating.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).  

Regarding an evaluation in excess of 20 percent based on incapacitating episodes, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

However, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

In sum, an evaluation in excess of 20 percent rating for a lumbosacral strain is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a chronic lumbosacral strain.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


II.  Right Hip

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected right hip disability which was received by VA in April 2006.

The Veteran's right hip disability is currently rated as 10 percent disabling under Diagnostic Code 5252. 

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5251, a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh.  Consequently, an evaluation in excess of 10 percent cannot be granted under Diagnostic Code 5251. 

Under Diagnostic 5252, a 10 percent disability evaluation is assigned for flexion of the hip limited to 45 degrees.  A 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent rating is contemplated for flexion limited to 20 degrees, while a 40 percent rating is warranted for flexion limited to 10 degrees. 

Under Diagnostic Code 5253, a 10 percent disability evaluation is contemplated for limitation of rotation of the thigh where the affected leg cannot toe out more than 15 degrees.  A 10 percent disability evaluation is also assigned when there is limitation of adduction and the legs cannot be crossed.  A 20 percent disability evaluation is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees.

Diagnostic Code 5254 provides an 80 percent rating for flail joint of the hip, and Diagnostic Code 5250 provides ratings ranging from 60 percent to 90 percent for left hip ankylosis. 38 C.F.R. § 4.71(a), Diagnostic Codes 5250, 5254.  However, the Veteran does not have ankylosis or flail joint of the hip, so Diagnostic Codes 5250 and 5354 are not applicable in his case.

Under Diagnostic Code 5255, for impairment of the femur, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  However, the Veteran does not have malunion of the femur, so Diagnostic Codes 5255 is not applicable in his case.

The Veteran underwent a VA examination in June 2006.  The Veteran's current symptoms included a constant moderate level of pain in the right hip area.  He indicated that the popping and the pain in the right hip area limited his sitting from 30 to 45 minutes.  However, this did not limit his standing or walking.  He reported that he tried to not lift anything greater than 20 to 30 pounds.  He did not use any type of assistive device or brace for his right hip and denied specific flare-ups of his hip and did not complain of any type of instability of the hip.  He reported that his symptoms were always improved on days off work or at the conclusion of a very easy day that did not require much physical effort.  He stated that he did some stretching exercises every morning for range of motion that seemed to help.  He denied any surgical intervention or hospitalizations regarding his right hip.  The Veteran currently worked as a supervisor.  He left work early at least one day per week in order to go home and sit and rest.  No specific job accommodations had been made however because as a supervisor he was able to choose his tasking.  He reported that his right hip condition had an adverse effect on his daily activities as he had to use a walk behind lawnmower and not a push lawnmower and had to be cautious when he played pick up soccer with his children.  He also avoided long distance driving and his hip condition limited his sitting and lifting.  

On examination, there were no functional limitations on standing or walking.  There was no deformity or instability.  There was pain and stiffness but no weakness or episodes of dislocation or subluxation.  There were no locking episodes or effusion.  The condition did not affect the motion of one or more joints and there were no flare-ups of joint disease.  The Veteran's gait was normal.  The examiner could not express without resorting to mere speculation if there was any additional limitation in motion due to repetitive use during a flare-up.  The Veteran could cross his legs.  His active motion was from 0 to 90 degrees with pain beginning at 90 degrees.  Passive range of motion was from 0 to 90 degrees.  There was no limitation of motion on repetitive use.  Extension was from 0 to 30 degrees on active and passive motion and there was no limitation of motion on repetitive use.  Right hip abduction was from 0 to 45 degrees on active and passive motion and there was no limitation of motion on repetitive use.  Right hip adduction was from 0 to 20 degrees on active and passive motion and there was no limitation of motion on repetitive use.  Internal rotation was from 0 to 40 degrees on active and passive motion and there was no limitation of motion on repetitive use.  External rotation was from 0 to 60 degrees on active and passive motion and there was no limitation of motion on repetitive use.  There was no loss of bone or part of a bone, no inflammatory arthritis and no joint ankylosis.  The diagnosis was an abductor strain of the right hip which had significant effects on his occupation as there was decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength and pain.  

The Veteran underwent a VA examination in September 2009.  The examiner noted that the Veteran's left and right hips had normal functions with no pain.  Since they were normal, the examiner did not list the separate functional findings.  The Veteran's gait was normal.  There was no decrease in range of motion or joint function.  The Veteran reported that his hip pain was a 6-7 on a pain scale of 1-10.  He complained of weakness and stiffness in the right hip.  There was no joint deformity.  There was weakness and instability as well as lack of endurance.  There was no effusion and no locking.  There was no dislocation or subluxation.  The Veteran reported that his pain did reach a 10 on the pain scale on occasion.  He did not use a crutch but wore braces on his knees.  There were no constitutional symptoms of inflammatory arthritis.  Standing and walking made his pain worse.  

Per the March 2013 Board remand instructions, the Veteran underwent a VA examination in April 2016.  The examiner noted that the Veteran had degenerative joint disease of both hips as well as a history of a resolved abductor strain of the right hip with no objective evidence of recurrence of residuals.  The Veteran reported constant right hip pain that was worse in the mornings when he had flare-ups and that he could not cross his right leg over his left leg.  He did not have any functional loss or functional impairment of the hip joint.  The range of motion of both his right and left hips were normal as flexion was from 0 to 125 degrees, extension was from 0 to 30 degrees, abduction was from 0 to 45 degrees and adduction was from 0 to 25 degrees.  External rotation was from 0 to 60 degrees and internal rotation was from 0 to 40 degrees.  There was no pain noted on the examination and there was no evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no additional loss of function or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups as the Veteran was not examined during a flare-up.  Muscle strength testing was normal and there was no muscle atrophy.  There was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The Veteran did not use assistive devices and his right hip disability did not impact his ability to perform any type of occupational task.  

The examiner indicated that it was less likely than not that the Veteran's subjective reports of his hip symptoms were consistent with the objective clinical findings.  While the Veteran reported constant right hip pain that was worse in the mornings when he had flare-ups and that he could not cross his right leg over his left leg, on examination in the morning there was no right hip tenderness noted.  He was able to cross his right leg over his left leg and his hip movements were full and free as he walked with a steady gait.  He was noted to have no difficulty executing hip movements.  The examiner noted that the Veteran's clinical examination did not support his subjective report of disability.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right hip disability.

A review of the VA examination reports and treatment records shows the Veteran's right hip has not been manifested by a limitation of thigh flexion to 30 degrees or by limitation of abduction with motion lost beyond 10 degrees.  Specifically, the most recent April 2016 VA examination revealed flexion of the right hip from 0 to 125 degrees and abduction from 0 to 45 degrees.  Additionally, abduction was not lost beyond 10 degrees and adduction limitation was not such that the Veteran could not cross his legs.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right hip disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluation, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  

Notably, on the April 2016 VA examination, the Veteran reported constant right hip pain that was worse in the mornings when he had flare-ups and that he could not cross his right leg over his left leg.  However, the examiner indicated that it was less likely than not that the Veteran's subjective reports of his hip symptoms were consistent with the objective clinical findings as on examination in the morning there was no right hip tenderness noted and the Veteran was able to cross his right leg over his left leg.  The Veteran's hip movements were also full and free as he walked with a steady gait.  The examiner noted that the Veteran's clinical examination did not support his subjective report of disability.

Therefore, even with the reports of flare-ups, the Board finds that the overall impairment resulting from his right hip disability still more closely approximates no more than a 10 percent rating.

Moreover, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation as there was no evidence of additional limitation of motion after repetition of motion.  

Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for a right hip disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for an abductor strain; right hip, of musculoligamentous origin.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


III.  Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected lumbar spine and right hip disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine and right hip disabilities were inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine and right hip disabilities and the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  His limitation of motion is contemplated by the currently assigned ratings.

Accordingly, as the evidence does not demonstrate that the Veteran's lumbar spine and right hip disabilities are productive of an exceptional disability picture that is not contemplated by the schedular rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.





ORDER

Entitlement to an evaluation in excess of 20 percent for chronic musculotendinous and ligamentous strain of the lumbar spine; ligamentous strain of the sacroiliac joint, right side is denied.

Entitlement to an evaluation in excess of 10 percent for abductor strain; right hip, of musculoligamentous origin is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


